DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 24-28, 30, 31 and 36-50 are pending, claims 1-23, 29 and 32-35 having been cancelled and claims 49 and 50 having been newly added.  Applicant's response filed January 27, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The rejection of claims 39-41 and 45-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24, 27, 28, 30, 37, 38 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0341377 to Cheng et al. in view of JP03-052777A to Terajima et al. (see machine translation), U.S. Patent No. 5,205,460 to Sato et al., JP2002-313765A to Kasashima (see machine translation) and U.S. Patent App. Pub. No. 2015/0155254 to Schmidt-Lange et al.
As to claims 24, 27 and 38, Cheng discloses a method of cleaning a tip of a wire bonding tool on a wire bonding machine (see Cheng Abstract, paragraph [0007]), the method comprising the steps of: (a) moving a wire away from the wire bonding tool such that the tip of the wire bonding tool is accessible to a cleaning station of the wire bonding machine (see Cheng paragraphs [0033] and [0038]); and (b) cleaning at least a portion of the tip of the wire bonding tool with the cleaning station after step (a) (see Cheng paragraphs [0023]-[0024] and [0039]).  Cheng further discloses a bond head assembly for carrying the wire bonding tool, the bond head assembly being configured to move the wire bonding tool along a plurality of axes (see Cheng Figs. 2a-2c, ref.#202; paragraphs [0021] and [0023]).  Cheng also discloses evaluating a level of cleanliness of the wire bonding tool after step (b) (see Cheng paragraphs [0040]-[0042]).
Cheng does not explicitly disclose that the cleaning station includes at least one brush wherein during the cleaning step (b), while the tip of the wire bonding tool is in contact with the at least one brush, the bond head assembly of the wire bonding machine follows a predetermined motion profile for moving the tip of the wire bonding tool with respect to the at least one brush.  Terajima discloses a similar cleaning method wherein the cleaning station includes a brush and the cleaning method is performed wherein the tip of the tool is in contact with the brush and the tool head assembly follows a predetermined motion profile for moving the tip of the tool with respect to the brush (see Terajima Fig. 1 and 2, ref.#1 and 22; machine translation page 2, lines 49-70).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a brush in the cleaning station wherein the cleaning station includes a brush and the cleaning method is performed wherein the tip of the toll is in contact with the brush and the tool head assembly follows a predetermined motion profile for moving the tip of the tool with respect to the brush as disclosed by Terajima to completely remove the contaminants on the tip of the tool (see Terajima machine translation page 2, lines 65-70; see also Sato col. 2, lines 12-26 and 50-57 where it is known in the art to use brushes to cleaning wire bonding tools).  The combination of Cheng, Terajima and Sato discloses that the bond head assembly would move the wire bonding tool into a position such that the tip of the wire bonding tool is in contact with the at least one brush for the cleaning of at least the portion of the tip and the bond head assembly of the wire bonding machine following a predetermined motion profile for moving the tip of the wire bonding tool with respect to the brush (see Cheng Figs. 2a-2c, ref.#202; paragraphs [0021]-[0024] disclosing the XY-table being used to move the tip to the cleaning station; Terajima Fig. 1 and 2).
The combination of Cheng, Terajima and Sato does not explicitly disclose that during step (b), the wire bonding machine is operated in a closed loop force control mode.  Kasashima discloses that it is known in the cleaning arts that the force exerted by the brush is a known, results effective variable to be measured and controlled by detecting the brush pressure, monitoring the brush pressure and controlling the brush pressure to maintain a constant force pressure (read as operated in a closed loop force control mode) (see Kasashima machine translation paragraphs [0005]-[0008], [0013]) and Schmidt-Lange discloses that use of force sensors in bonding machines is known (see Schmidt-Lange paragraphs [0046]-[0047]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a force sensor and use the force sensor to measure a force during the cleaning and control the pressure to a constant value as disclosed by Schmidt-Lange and Kasashima in order to optimize the brush cleaning (see Kasashima machine translation paragraphs [0005]-[0008], [0013]).
As to claim 28, the combination of Cheng, Terajima, Sato, Kasashima and Schmidt-Lange discloses that in connection with step (b) the bond head assembly would move the wire bonding tool into a position such that the tip of the wire bonding tool is in contact with the at least one brush for the cleaning of at least the portion of the tip (see Cheng Figs. 2a-2c, ref.#202; paragraphs [0021]-[0024] disclosing the XY-table being used to move the tip to the cleaning station; see Terajima Figs. 1 and 2 where the tip is in contact with the brush for the cleaning of at least the portion of the tip).
As to claim 30, the combination of Cheng, Terajima, Sato, Kasashima and Schmidt-Lange discloses a step of inspecting the tip of the wire bonding tool after cleaning (see Cheng Fig. 9, ref.#912; paragraphs [0032] and [0040]).
As to claim 37, the combination of Cheng, Terajima, Sato, Kasashima and Schmidt-Lange discloses that the level of cleanliness of the wire bonding tool can be determined at an inspection location (see Cheng Fig. 2b, ref.#208).
As to claim 42, the combination of Cheng, Terajima, Sato, Kasashima and Schmidt-Lange discloses that the wire bonding tool is moved to a location on top of the at least one brush prior to step (b) (see Cheng paragraphs [0023]-[0024] and [0039] where the wire bonding tool is moved to the cleaning zone; Terajima Fig. 1 and 2, ref.#1 and 22; machine translation page 2, lines 49-70 and Sato col. 2, lines 12-26 and 50-57 where the tip is touched to the brush.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0341377 to Cheng et al. in view of JP03-052777A to Terajima et al. (see machine translation), U.S. Patent No. 5,205,460 to Sato et al., JP2002-313765A to Kasashima (see machine translation) and U.S. Patent App. Pub. No. 2015/0155254 to Schmidt-Lange et al. as applied to claim 24 above, and further in view of JP05-190589A to Ichihara (reference provided in Applicant’s IDS dated May 23, 2019).
 Cheng, Terajima, Sato, Kashima, and Schmidt-Lange are relied upon as discussed above with respect to the rejection of claim 24.
As to claim 25, while the combination of Cheng, Terajima, Sato, Kashima, and Schmidt-Lange discloses a wire guide for guiding a wire to a position beneath a bonding surface of a wire bonding tool (see Cheng Fig. 3 and 8, ref#302; paragraph [0024]), Cheng does not explicitly disclose that step (a) includes moving the wire guide from an engagement position with respect to the wire bonding tool to a non-engagement position with respect to the wire bonding tool and wherein step (b) includes the cleaning of at least the portion of the tip of the wire bonding tool when the wire guide is in the non-engagement position.  Ichihara discloses a similar method of cleaning a wire bond tool wherein the wire guide is moved to a non-engagement position for cleaning the wire bond tool (see Ichihara Fig. 2; paragraphs [0016]-[0017]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include moving the wire guide from an engagement position with respect to the wire bonding tool to a non-engagement position with respect to the wire bonding tool and wherein step (b) includes the cleaning of at least the portion of the tip of the wire bonding tool when the wire guide is in the non-engagement position as disclosed by Ichihara in order to avoid damage to the wire guide during the cleaning process (see Ichihara paragraph [0028]).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0341377 to Cheng et al. in view of JP03-052777A to Terajima et al. (see machine translation), U.S. Patent No. 5,205,460 to Sato et al., JP2002-313765A to Kasashima (see machine translation) and U.S. Patent App. Pub. No. 2015/0155254 to Schmidt-Lange et al. as applied to claim 24 above, and further evidenced by U.S. Patent App. Pub. No. 2014/0094650 to Schaning, U.S. Patent App. Pub. No. 2003/0037804 to Erdmann and U.S. Patent No. 8,464,736 to Lenz.
 Cheng, Terajima, Sato, Kashima, and Schmidt-Lange are relied upon as discussed above with respect to the rejection of claim 24.
As to claim 26, while the combination of Cheng, Terajima, Sato, Kashima, and Schmidt-Lange does not explicitly disclose that the predetermined motion profile includes a zig-zap motion path, use of zig-zag motion paths during cleaning are known in the cleaning arts and does not provide patentable significance (as evidenced by Erdmann paragraph [0033]; Schaning paragraph [0065]; and Lenz col. 8, lines 24-48), and it would have been obvious to one of ordinary skill in the art at the time of filing to move the wire bonding tool in a zig-zag motion as is known in the art and the results would have been predictable (cleaning of object).

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0341377 to Cheng et al. in view of JP03-052777A to Terajima et al. (see machine translation), U.S. Patent No. 5,205,460 to Sato et al., JP2002-313765A to Kasashima (see machine translation) and U.S. Patent App. Pub. No. 2015/0155254 to Schmidt-Lange et al. as applied to claim 24 above, and further in view of U.S. Patent App. Pub. No. 2005/0184133 to Clauberg et al.
Cheng, Terajima, Sato, Kashima, and Schmidt-Lange are relied upon as discussed above with respect to the rejection of claim 24.
As to claim 31, Terajima discloses that suction can be used to remove debris (see Terajima Fig. 3, ref.#23; machine translation page 2, lines 70-71).  Furthermore, Clauberg discloses a similar method of cleaning a wire bonding tool wherein suction is used to remove debris (see Clauberg paragraph [0037]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a debris collection system as disclosed by Terajima and Clauberg in order to prevent debris from setting on bonding pads and contamination of the system as disclosed by Clauberg).

Claims 36, 43, 44 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0341377 to Cheng et al. in view of JP03-052777A to Terajima et al. (see machine translation), U.S. Patent No. 5,205,460 to Sato et al., JP05-190589A to Ichihara (reference provided in Applicant’s IDS dated May 23, 2019), JP2002-313765A to Kasashima (see machine translation) and U.S. Patent App. Pub. No. 2015/0155254 to Schmidt-Lange et al.
As to claims 36 and 44, Cheng discloses a method of cleaning a tip of a wire bonding tool on a wire bonding machine (see Cheng Abstract, paragraph [0007]), the method comprising the steps of: (a) moving a wire away from the wire bonding tool such that the tip of the wire bonding tool is accessible to a cleaning station of the wire bonding machine (see Cheng paragraphs [0033] and [0038]); and (b) cleaning at least a portion of the tip of the wire bonding tool with the cleaning station after step (a) (see Cheng paragraphs [0023]-[0024] and [0039]).  Cheng further discloses a bond head assembly for carrying the wire bonding tool, the bond head assembly being configured to move the wire bonding tool along a plurality of axes (see Cheng Figs. 2a-2c, ref.#202; paragraphs [0021] and [0023]).  Cheng also discloses evaluating a level of cleanliness of the wire bonding tool after step (b) (see Cheng paragraphs [0040]-[0042]).
Cheng does not explicitly disclose that the cleaning station includes at least one brush wherein during the cleaning step (b), while the tip of the wire bonding tool is in contact with the at least one brush, the bond head assembly of the wire bonding machine follows a predetermined motion profile for moving the tip of the wire bonding tool with respect to the at least one brush.  Terajima discloses a similar cleaning method wherein the cleaning station includes a brush and the cleaning method is performed wherein the tip of the toll is in contact with the brush and the tool head assembly follows a predetermined motion profile for moving the tip of the tool with respect to the brush (see Terajima Fig. 1 and 2, ref.#1 and 22; machine translation page 2, lines 49-70).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a brush in the cleaning station wherein the cleaning station includes a brush and the cleaning method is performed wherein the tip of the toll is in contact with the brush and the tool head assembly follows a predetermined motion profile for moving the tip of the tool with respect to the brush as disclosed by Terajima to completely remove the contaminants on the tip of the tool (see Terajima machine translation page 2, lines 65-70; see also Sato col. 2, lines 12-26 and 50-57 where it is known in the art to use brushes to cleaning wire bonding tools).  The combination of Cheng, Terajima and Sato discloses that the bond head assembly would move the wire bonding tool into a position such that the tip of the wire bonding tool is in contact with the at least one brush for the cleaning of at least the portion of the tip and the bond head assembly of the wire bonding machine following a predetermined motion profile for moving the tip of the wire bonding tool with respect to the brush (see Cheng Figs. 2a-2c, ref.#202; paragraphs [0021]-[0024] disclosing the XY-table being used to move the tip to the cleaning station; Terajima Fig. 1 and 2).
While the combination of Cheng, Terajima and Sato discloses a wire guide for guiding a wire to a position beneath a bonding surface of a wire bonding tool (see Cheng Fig. 3 and 8, ref#302; paragraph [0024]), the combination of Cheng, Terajima and Sato does not explicitly disclose that the wire guide is configured for automated movement between (i) an engagement position with respect to the wire bonding tool and (b) a non-engagement position with respect to the wire bonding tool.  Ichihara discloses a similar method of cleaning a wire bond tool wherein the wire guide is moved to a non-engagement position for cleaning the wire bond tool (see Ichihara Fig. 2; paragraphs [0016]-[0017]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the wire guide be configured for automated movement between (i) an engagement position with respect to the wire bonding tool and (b) a non-engagement position with respect to the wire bonding tool in order to avoid damage to the wire guide during the cleaning process (see Ichihara paragraph [0028]).  To the extent that it could be argued that Ichihara does not discloses automated movement, automating a manual activity is prima facie obvious (see MPEP 2144.04(III)).
The combination of Cheng, Terajima, Sato and Ichihara does not explicitly disclose that during step (b), the wire bonding machine is operated in a closed loop force control mode.  Kasashima discloses that it is known in the cleaning arts that the force exerted by the brush is a known, results effective variable to be measured and controlled by detecting the brush pressure, monitoring the brush pressure and controlling the brush pressure to maintain a constant force pressure (read as operated in a closed loop force control mode) (see Kasashima machine translation paragraphs [0005]-[0008], [0013]) and Schmidt-Lange discloses that use of force sensors in bonding machines is known (see Schmidt-Lange paragraphs [0046]-[0047]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a force sensor and use the force sensor to measure a force during the cleaning and control the pressure to a constant value as disclosed by Schmidt-Lange and Kasashima in order to optimize the brush cleaning (see Kasashima machine translation paragraphs [0005]-[0008], [0013]).
As to claim 43, the combination of Cheng, Terajima, Sato, Ichihara, Kasashima and Schmidt-Lange discloses that the level of cleanliness of the wire bonding tool can be determined at an inspection location (see Cheng Fig. 2b, ref.#208).
As to claim 48, the combination of Cheng, Terajima, Sato, Ichihara, Kasashima and Schmidt-Lange discloses that the wire bonding tool is moved to a location on top of the at least one brush prior to step (b) (see Cheng paragraphs [0023]-[0024] and [0039] where the wire bonding tool is moved to the cleaning zone; Terajima Fig. 1 and 2, ref.#1 and 22; machine translation page 2, lines 49-70 and Sato col. 2, lines 12-26 and 50-57 where the tip is touched to the brush.

Claims 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0341377 to Cheng et al. in view of JP03-052777A to Terajima et al. (see machine translation), U.S. Patent No. 5,205,460 to Sato et al., JP2002-313765A to Kasashima (see machine translation) and U.S. Patent App. Pub. No. 2015/0155254 to Schmidt-Lange et al. as applied to claim 24 above, and further in view of U.S. Patent No. 4,771,930 to Gillotti et al.
 Cheng, Terajima, Sato, Kasashima and Schmidt-Lange are relied upon as discussed above with respect to the rejection of claim 24.
As to claim 39, the combination of Cheng, Terajima, Sato, Kasashima and Schmidt-Lange does not explicitly disclose that during step (a), the wire bonding machine uses a wire guide assembly to provide a desired separation of an end portion of a wire and a working surface of the wire bonding tool.  Gillotti discloses a similar wire bonding tool wherein the wire bonding machine uses a wire guide assembly to provide the desired separation of an end portion of the wire and a working surface of the wire bonding tool (see Gillotti Figs. 1-5, ref.#16; col. 3, lines 11-64).  It would have been obvious to one of ordinary skill in the art at the time of filing to use improved the wire guide assembly disclosed by Gillotti in order to ensure uniform tail length, producing greater output without producing any scrap (see Gillotti Abstract and col. 1, line 66- col. 2, line 12; see also MPEP 2144.03(I)(B) where simple substitution of one known equivalent element for another is prima facie obvious).
As to claim 40, the combination of Cheng, Terajima, Sato, Kasashima, Schmidt-Lange and Gillotti discloses that during step (a), the wire can be moved using a movable wire guide assembly to provide a desired separation of an end portion of the wire and a working surface of the wire bonding tool, the movement of the moveable wire guide assembly being provided by at least one of a mechanical interlock and a motion system (see Gillotti Fig. 6, ref.#27 and 16; col. 3, line 11 – col. 4, line 26). 
As to claim 41, the combination of Cheng, Terajima, Sato, Kasashima, Schmidt-Lange and Gillotti discloses that the movement of the moveable wire guide assembly can be a swivel action (see Gillotti Fig. 6, ref.#27 and 16).

Claims 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0341377 to Cheng et al. in view of JP03-052777A to Terajima et al. (see machine translation), U.S. Patent No. 5,205,460 to Sato et al., JP05-190589A to Ichihara (reference provided in Applicant’s IDS dated May 23, 2019), JP2002-313765A to Kasashima (see machine translation) and U.S. Patent App. Pub. No. 2015/0155254 to Schmidt-Lange et al. as applied to claim 36 above, and further in view of U.S. Patent No. 4,771,930 to Gillotti et al.
 Cheng, Terajima, Sato, Ichihara, Kasashima and Schmidt-Lange are relied upon as discussed above with respect to the rejection of claim 36.
As to claim 45, the combination of Cheng, Terajima, Sato, Ichihara, Kasashima and Schmidt-Lange does not explicitly disclose that during step (a), the wire bonding machine uses a wire guide assembly to provide a desired separation of an end portion of a wire and a working surface of the wire bonding tool.  Gillotti discloses a similar wire bonding tool wherein the wire bonding machine uses a wire guide assembly to provide the desired separation of an end portion of the wire and a working surface of the wire bonding tool (see Gillotti Figs. 1-5, ref.#16; col. 3, lines 11-64).  It would have been obvious to one of ordinary skill in the art at the time of filing to use improved the wire guide assembly disclosed by Gillotti in order to ensure uniform tail length, producing greater output without producing any scrap (see Gillotti Abstract and col. 1, line 66- col. 2, line 12; see also MPEP 2144.03(I)(B) where simple substitution of one known equivalent element for another is prima facie obvious).
As to claim 46, the combination of Cheng, Terajima, Sato, Ichihara, Kasashima, Schmidt-Lange and Gillotti discloses that during step (a), the wire can be moved using a movable wire guide assembly to provide a desired separation of an end portion of the wire and a working surface of the wire bonding tool, the movement of the moveable wire guide assembly being provided by at least one of a mechanical interlock and a motion system (see Gillotti Fig. 6, ref.#27 and 16; col. 3, line 11 – col. 4, line 26). 
As to claim 47, the combination of Cheng, Terajima, Sato, Ichihara, Kasashima, Schmidt-Lange and Gillotti discloses that the movement of the moveable wire guide assembly can be a swivel action (see Gillotti Fig. 6, ref.#27 and 16).

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0341377 to Cheng et al. in view of JP03-052777A to Terajima et al. (see machine translation), U.S. Patent No. 5,205,460 to Sato et al. and U.S. Patent App. Pub. No. 2005/0184133 to Clauberg et al.
As to claims 49, Cheng discloses a method of cleaning a tip of a wire bonding tool on a wire bonding machine (see Cheng Abstract, paragraph [0007]), the method comprising the steps of: (a) moving a wire away from the wire bonding tool such that the tip of the wire bonding tool is accessible to a cleaning station of the wire bonding machine (see Cheng paragraphs [0033] and [0038]); and (b) cleaning at least a portion of the tip of the wire bonding tool with the cleaning station after step (a) (see Cheng paragraphs [0023]-[0024] and [0039]).  Cheng further discloses a bond head assembly for carrying the wire bonding tool, the bond head assembly being configured to move the wire bonding tool along a plurality of axes (see Cheng Figs. 2a-2c, ref.#202; paragraphs [0021] and [0023]).  Cheng also discloses evaluating a level of cleanliness of the wire bonding tool after step (b) (see Cheng paragraphs [0040]-[0042]).
Cheng does not explicitly disclose that the cleaning station includes at least one brush wherein during the cleaning step (b), while the tip of the wire bonding tool is in contact with the at least one brush, the bond head assembly of the wire bonding machine follows a predetermined motion profile for moving the tip of the wire bonding tool with respect to the at least one brush.  Terajima discloses a similar cleaning method wherein the cleaning station includes a brush and the cleaning method is performed wherein the tip of the tool is in contact with the brush and the tool head assembly follows a predetermined motion profile for moving the tip of the tool with respect to the brush (see Terajima Fig. 1 and 2, ref.#1 and 22; machine translation page 2, lines 49-70).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a brush in the cleaning station wherein the cleaning station includes a brush and the cleaning method is performed wherein the tip of the toll is in contact with the brush and the tool head assembly follows a predetermined motion profile for moving the tip of the tool with respect to the brush as disclosed by Terajima to completely remove the contaminants on the tip of the tool (see Terajima machine translation page 2, lines 65-70; see also Sato col. 2, lines 12-26 and 50-57 where it is known in the art to use brushes to cleaning wire bonding tools).  The combination of Cheng, Terajima and Sato discloses that the bond head assembly would move the wire bonding tool into a position such that the tip of the wire bonding tool is in contact with the at least one brush for the cleaning of at least the portion of the tip and the bond head assembly of the wire bonding machine following a predetermined motion profile for moving the tip of the wire bonding tool with respect to the brush (see Cheng Figs. 2a-2c, ref.#202; paragraphs [0021]-[0024] disclosing the XY-table being used to move the tip to the cleaning station; Terajima Fig. 1 and 2).
The combination of Cheng, Terajima and Sato does not explicitly disclose that during step (b), a debris collection system is used including at least one of (i) a magnetic system for attracting ferrous debris and (ii) a vessel for at least partially surrounding a cleaning operation for collecting debris.  Terajima discloses that suction can be used to remove debris (see Terajima Fig. 3, ref.#23; machine translation page 2, lines 70-71).  Furthermore, Clauberg discloses a similar method of cleaning a wire bonding tool wherein suction is used to remove debris with a vessel for at least partially surrounding the cleaning operation for collecting debris (see Clauberg Fig. 6, ref.#100 paragraph [0037]]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a debris collection system including the vessel surrounding the cleaning operation as disclosed by Terajima and Clauberg in order to prevent debris from setting on bonding pads and contamination of the system as disclosed by Clauberg).

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0341377 to Cheng et al. in view of JP03-052777A to Terajima et al. (see machine translation), U.S. Patent No. 5,205,460 to Sato et al., JP05-190589A to Ichihara (reference provided in Applicant’s IDS dated May 23, 2019) and U.S. Patent App. Pub. No. 2005/0184133 to Clauberg et al.
As to claim 50, Cheng discloses a method of cleaning a tip of a wire bonding tool on a wire bonding machine (see Cheng Abstract, paragraph [0007]), the method comprising the steps of: (a) moving a wire away from the wire bonding tool such that the tip of the wire bonding tool is accessible to a cleaning station of the wire bonding machine (see Cheng paragraphs [0033] and [0038]); and (b) cleaning at least a portion of the tip of the wire bonding tool with the cleaning station after step (a) (see Cheng paragraphs [0023]-[0024] and [0039]).  Cheng further discloses a bond head assembly for carrying the wire bonding tool, the bond head assembly being configured to move the wire bonding tool along a plurality of axes (see Cheng Figs. 2a-2c, ref.#202; paragraphs [0021] and [0023]).  Cheng also discloses evaluating a level of cleanliness of the wire bonding tool after step (b) (see Cheng paragraphs [0040]-[0042]).
Cheng does not explicitly disclose that the cleaning station includes at least one brush wherein during the cleaning step (b), while the tip of the wire bonding tool is in contact with the at least one brush, the bond head assembly of the wire bonding machine follows a predetermined motion profile for moving the tip of the wire bonding tool with respect to the at least one brush.  Terajima discloses a similar cleaning method wherein the cleaning station includes a brush and the cleaning method is performed wherein the tip of the toll is in contact with the brush and the tool head assembly follows a predetermined motion profile for moving the tip of the tool with respect to the brush (see Terajima Fig. 1 and 2, ref.#1 and 22; machine translation page 2, lines 49-70).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a brush in the cleaning station wherein the cleaning station includes a brush and the cleaning method is performed wherein the tip of the toll is in contact with the brush and the tool head assembly follows a predetermined motion profile for moving the tip of the tool with respect to the brush as disclosed by Terajima to completely remove the contaminants on the tip of the tool (see Terajima machine translation page 2, lines 65-70; see also Sato col. 2, lines 12-26 and 50-57 where it is known in the art to use brushes to cleaning wire bonding tools).  The combination of Cheng, Terajima and Sato discloses that the bond head assembly would move the wire bonding tool into a position such that the tip of the wire bonding tool is in contact with the at least one brush for the cleaning of at least the portion of the tip and the bond head assembly of the wire bonding machine following a predetermined motion profile for moving the tip of the wire bonding tool with respect to the brush (see Cheng Figs. 2a-2c, ref.#202; paragraphs [0021]-[0024] disclosing the XY-table being used to move the tip to the cleaning station; Terajima Fig. 1 and 2).
While the combination of Cheng, Terajima and Sato discloses a wire guide for guiding a wire to a position beneath a bonding surface of a wire bonding tool (see Cheng Fig. 3 and 8, ref#302; paragraph [0024]), the combination of Cheng, Terajima and Sato does not explicitly disclose that the wire guide is configured for automated movement between (i) an engagement position with respect to the wire bonding tool and (b) a non-engagement position with respect to the wire bonding tool.  Ichihara discloses a similar method of cleaning a wire bond tool wherein the wire guide is moved to a non-engagement position for cleaning the wire bond tool (see Ichihara Fig. 2; paragraphs [0016]-[0017]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the wire guide be configured for automated movement between (i) an engagement position with respect to the wire bonding tool and (b) a non-engagement position with respect to the wire bonding tool in order to avoid damage to the wire guide during the cleaning process (see Ichihara paragraph [0028]).  To the extent that it could be argued that Ichihara does not discloses automated movement, automating a manual activity is prima facie obvious (see MPEP 2144.04(III)).
The combination of Cheng, Terajima, Sato and Ichihara does not explicitly disclose that during step (b), a debris collection system is used including at least one of (i) a magnetic system for attracting ferrous debris and (ii) a vessel for at least partially surrounding a cleaning operation for collecting debris.  Terajima discloses that suction can be used to remove debris (see Terajima Fig. 3, ref.#23; machine translation page 2, lines 70-71).  Furthermore, Clauberg discloses a similar method of cleaning a wire bonding tool wherein suction is used to remove debris with a vessel for at least partially surrounding the cleaning operation for collecting debris (see Clauberg Fig. 6, ref.#100 paragraph [0037]]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a debris collection system including the vessel surrounding the cleaning operation as disclosed by Terajima and Clauberg in order to prevent debris from setting on bonding pads and contamination of the system as disclosed by Clauberg).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As discussed in the rejections above, Kasashima and Schmidt-Lange disclose the newly added claim limitations of claims 24 and 36.  As discussed in the rejections above, Clauberg discloses vessel as recited in new claims 49 and 50.

Relevant Prior Art
While not relied upon in the rejections above, the following prior art was located that disclose that sensing and controlling the brush pressure/force is known in the art of brush cleaning: U.S. Patent App. Pub. No. 2008/0163899 to Takiguchi et al. and U.S. Patent No. 5,943,726 to Eitoku et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714